UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-6724


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

EZAU YANEZ-HERNANDEZ, a/k/a Primo,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. James C. Dever III, Chief District Judge. (7:08-cr-00106-D-1)


Submitted: October 17, 2017                                   Decided: October 19, 2017


Before FLOYD and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Stephen Clayton Gordon, Assistant Federal Public Defender, OFFICE OF THE
FEDERAL PUBLIC DEFENDER, Raleigh, North Carolina, for Appellant. Edward D.
Gray, Donald Russell Pender, Assistant United States Attorneys, Lawrence Jason
Cameron, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ezau Yanez-Hernandez appeals the district court’s order denying relief on his 18

U.S.C. § 3582(c)(2) (2012) motion for a sentence reduction. We have reviewed the

record and find no reversible error. See United States v. Muldrow, 844 F.3d 434, 437

(4th Cir. 2016) (providing standard). Accordingly, we affirm for the reasons stated by

the district court. United States v. Yanez-Hernandez, No. 7:08-cr-00106-D-1 (E.D.N.C.

filed May 9, 2017; entered May 10, 2017). We further deny Yanez-Hernandez’s motion

to appoint counsel. *   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                            AFFIRMED




      *
        Although the Office of the Federal Public Defender has filed an informal brief on
behalf of Yanez-Hernandez, it does not seek appointment as counsel on appeal.


                                           2